Citation Nr: 0502185	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date, prior to October 13, 1998, 
for the assignment of a schedular 100 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
June 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 2002 and September 
2002 by the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs.  

By the January 2002 rating decision, the RO assigned a total 
(100 percent) schedular evaluation for PTSD, effective from 
October 13, 1998.  The RO found that a claim for a total 
rating for compensation purposes based on individual 
unemployability (TDIU), which was pending at the time, was 
moot in light of the assignment of the total schedular 
rating.  The veteran expressed disagreement with the 
effective date assigned by the RO.  By the September 2002 
rating decision, the RO denied an effective date earlier than 
October 13, 1998, for the 100 percent schedular evaluation 
and the present appeal ensued.  

The veteran testified at a hearing before the undersigned in 
January 2004 in connection with his appeal.  A transcript of 
the hearing was prepared and is of record.  

In March 2004, the Board determined that the only issue 
properly before it on appeal was that of entitlement to an 
earlier effective date for a 100 percent schedular evaluation 
for PTSD, and remanded that issue to the RO for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), in 
particular for the issuance of a VCAA notification letter.  

The RO issued a VCAA notification letter in April 2004 and 
prepared a supplemental statement of the case in July 2004 
that continued the prior RO denial of an earlier effective 
date.  The case has been returned to the Board for further 
appellate review of the effective date for the schedular 
evaluation.  




In remanding the appeal as to the schedular evaluation, the 
Board explained that the veteran was potentially entitled to 
a 100 percent rating before October 13, 1998, if a TDIU were 
granted.  Noting that the issue of entitlement to a TDIU 
before October 13, 1998, had not yet been adjudicated by the 
RO, the Board referred that issue to the RO for appropriate 
action.  No RO action has been taken on that issue to date, 
and the matter is again referred to the RO for appropriate 
action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  


The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that in April 2004, pursuant to the Board's 
remand, the RO furnished the veteran a notice letter that 
purported to explain VA obligations under the VCAA regarding 
the earlier effective date issue.  The Board finds that the 
letter does not adequately address the evidentiary 
requirements that must be satisfied to establish entitlement 
to an earlier effective date.  

In particular, it cannot be determined whether the letter 
adequately notified the appellant of what evidence he needs 
to establish an earlier effective date or explained what 
evidence VA has obtained and/or plans to obtain to satisfy 
the criteria found in 38 C.F.R. § 3.400(o)(2) (2004).  The 
text of the letter does not contain this information.  

The letter indicates that an enclosure entitled "What 
evidence must show" was included, but no copy of this 
enclosure was placed in the claims file; hence, the adequacy 
of the notice provided to the veteran therein cannot be 
determined.  The veteran subsequently indicated that he was 
confused as to exactly what information he was supposed to 
submit to support his claim.  

As a general matter, it should be noted that with respect to 
the content of a VCAA notice, the decision of the CAVC in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; 

(2) inform the claimant about the information and evidence 
that VA will seek to provide; 

(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and 

(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  To 
satisfy the requirements of Pelegrini II, all of the above 
elements must be fully addressed, including element (4).  

However, the Board believes that further notice is required 
in light of the decision of the CAVC in Huston v. Principi, 
17 Vet. App. 195 (2003), which held that in a direct appeal 
from the denial of an earlier effective date, the claimant 
must be informed of evidence necessary to support the claim, 
such as evidence that an earlier claim was filed, the 
evidence necessary to support such claim, and which evidence 
is to be obtained by VA and by claimant.  Since the 
resolution of the issue on appeal may ultimately turn on a 
determination as to whether an earlier claim was filed, the 
Board believes that the furnishing of such notice is critical 
in this case.  

Under the law, unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

The nature of the notice to be furnished should reflect the 
particular circumstances present in this case.  The record 
shows that service connection for PTSD was originally granted 
in January 1986, and that a 30 percent rating was assigned.  
The 30 percent rating was continued in February 1987 and 
increased to 50 percent on December 4, 1991.  The current 
claim for increase was received on October 13, 1998.  
To establish entitlement to an earlier effective date, the 
veteran is entitled to present evidence to show that he filed 
a claim for an increased rating earlier than October 13, 
1998.  See Huston, supra.  However, since the rating 
decisions of January 1986, February 1987, and December 4, 
1991, are final, only a claim received between December 5, 
1991, and October 12, 1998, has the potential to result in 
revision of the effective date of the 100 percent rating.  

Alternately, the veteran is entitled to present evidence that 
there was a factually ascertainable increase in the severity 
of his PTSD within one year before he filed his October 1998 
claim, or, that the rating decisions of January 1986, 
February 1987, and December 1991 are clearly and unmistakably 
erroneous (CUE), as defined by law.  

Therefore, a proper VCAA notice must, at a minimum, explain 
that to establish entitlement to an earlier effective date of 
up to one year before October 13, 1998, the evidence must 
show that it was factually ascertainable that an increase in 
the severity of PTSD occurred within that period.  It should 
be pointed out to the veteran that under VA regulations a 
claim for increase may include receipt of specified types of 
medical evidence, including VA hospital or outpatient 
treatment records or examination reports.  See 38 C.F.R. § 
3.157 (2004).  

The notice should explain that to establish an earlier 
effective date as early as December 5, 1991, the evidence 
must show that a claim for increase was filed within that 
period and that the degree of disability due to PTSD to 
warrant a 100 percent rating was present.  The notice should 
explain that to establish an effective date earlier than 
December 1991, the evidence must show that one or more of the 
January 1986, February 1987 and December 1991 rating 
decisions were CUE.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand for further 
RO action pursuant to the VCAA.  


Development of the Evidence

In view of the requirements of 38 C.F.R. § 3.157 (2004), an 
effort must be made to ensure that all available VA medical 
records dated since December 1991 are of record.  

In addition, the record suggests a possibility that the 
veteran may have received private treatment for PTSD within 
the one year period before October 1998.  A physician from 
Carroll Family Physicians reported in February 2000 that the 
veteran had been followed in that clinic for psychiatric 
symptoms that made him totally disabled.  An attempt to 
obtain all records relating to such treatment must be made.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations in light of information obtained 
pursuant to the above development.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).
2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice should specifically advise the 
veteran of his right to submit evidence 
that an earlier claim for increase was 
filed, including an informal claim as 
defined in VA regulations.  The notice 
should conform to the discussion above.  

3.  The VBA AMC should obtain all 
available records relating to treatment 
of the veteran for PTSD before October 
13, 1998, from Carroll Family Physicians, 
525, N. Main Street, P. O. Box 1897, 
Hillsville, Virginia 24343, for inclusion 
in the appellate record.  

4.  The VBA AMC should request 
information from the veteran as to the 
existence of any other VA hospital, 
outpatient treatment, or examination 
records that could potentially constitute 
an informal claim for increase within the 
meaning of 38 C.F.R. § 3.157 (2004).  


Specifically , he should be contacted and 
asked to provide the names of all other 
VA medical facilities, wherever located, 
from which he received treatment, 
examination or hospitalization for PTSD 
during the period from December 1991 to 
October 1998.  Similar information should 
be requested with regard to private 
treatment, examination or hospitalization 
for PTSD during that period.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain the outstanding VA 
treatment reports.  Only records that are 
not duplicates of records already on file 
should be retained in the file.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that the 
foregoing development has been completed.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal in 
accordance with the foregoing discussion.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


